UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/30/2020
 Anthony B. Nelson,

                                  Plaintiff,
                                                             1:18-cv-11413 (AT) (SDA)
                   -against-
                                                             ORDER
 Diane Argyropoulous et al.,

                                 Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference, in which only counsel for the Defendants appeared, it

is hereby Ordered as follows:

       1. In light of recent public health developments, the deadline for JPS Petroleum to

           respond to the subpoena (see ECF Nos. 80 & 82) is extended until April 27, 2020.

       2. The parties are directed to appear for a telephone conference in this action on

           Wednesday, May 13, 2020 at 2:00 p.m. The Parties shall each separately call (888)

           278-0296 (or (214) 765-0479) and enter access code 6489745.

       3. The deadline for the completion of discovery is extended until May 13, 2020 for the

           limited purpose of allowing Plaintiff to pursue the discovery that is the basis for the

           subpoena served on JPS Petroleum.

       4. Plaintiff shall advise the Court within three business days if he receives any response

           to the subpoena served on JPS Petroleum.
       A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers. In

addition, a copy of this Order will be mailed to JPS Petroleum by Chambers.

SO ORDERED.

DATED:        New York, New York
              March 30, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
